Citation Nr: 1453272	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  He died in January 2007.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In August 2011, the Board remanded the claim for further procedural development. 

In September 2012 the Board denied the claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's September 2012 decision for compliance with the instructions in the joint motion.

In July 2014, in accordance with 38 U.S.C.A. § 7109, the Board obtained an independent expert medical opinion from outside VA.  The Board provided the Appellant and her representative a copy of the opinion and afforded the Appellant opportunity to submit additional argument and evidence. 







FINDINGS OF FACT

1.  The Veteran died in January 2007, and the death certificate lists the cause of death as Merkel cell carcinoma; no other condition was listed as contributing to death. 

2.  Merkel cell carcinoma was manifest to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The Veteran served for 20 years on active duty in the U.S. Army from September 1979 until September 1999.

According to the death certificate, the Veteran died in January 2007, and the cause of death was Merkel cell carcinoma.  No other condition was listed as contributing to death. 




The service treatment records show that in February 1995 the Veteran complained of headaches in the frontal area of the forehead.  In March 1995, a CT scan of the head and posterior fossa was done to rule out a lesion.  The CT scan was negative. In July 1996 the Veteran was treated for comedone on the left upper arm.  On retirement examination in 1999 there was no complaint or finding of headaches or a scalp condition. 

After service, service department records show that August 2002 the Veteran had an inflamed cyst on the left side of the scalp, and a biopsy in January 2003 showed a malignant tumor. 

Private medical records show that the lesion was in temporal area of the scalp.  From February 2003 to December 2004, the Veteran was treated for Merkel cell carcinoma with bony metastatic disease. 

In December 2005, the Veteran filed a claim of service connection for a tumor on his scalp.  He described a bump on the top left side of his head and that he had had major surgery in February 2003 and since then he had developed bone cancer. 

In May 2006, a private oncologist, who had treated the Veteran for Merkel cell carcinoma of the scalp, stated that based on the pathology and progress of the disease, the tumor had been present in the scalp and possibly in a metastatic form, well before February 2003. 

In a rating decision dated in September 2006, the RO denied service connection for Merkel cell carcinoma with bony metastases. 

In December 2006, a private physician stated that the Veteran's sun damage before 1999 could be related to his cancer. 


In February 2007, the Appellant filed a claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 

In June 2008, the Director of the James Graham Brown Cancer Center at the University of Louisville School of Medicine stated that Veteran's cancer, Merkel cell carcinoma, had been present for at least two years before its presentation in August 2002. 

In April 2010, a physician, who had treated the Veteran, stated that Merkel cell carcinoma in all likelihood began in 2001.  He expressed the opinion that it was likely that the Veteran's extensive sun exposure in service may have predisposed the Veteran to the cancer.  He stated that by the time a cancer is clinically obvious, it had usually been present for two or three years, but he supported the Appellant's position that the cancer probably originated while the Veteran was still on active duty. 

In a letter dated in July 2012, the appellant stated that the Veteran first noticed a bump in June or July 2000 when he experienced bleeding after visiting his barber.  She recalled the time frame as the Veteran was changing careers at that time.  She recalled discussing the bump with the Veteran and that they thought it was a pimple or cyst and possibly related to stress from changing careers.  She recalled that the Veteran and his barber continued to notice and to work around the bump in future visits as it grew larger.

The Board obtained an independent medical examiner's opinion from a board-certified radiation oncologist in July 2014.  





After review of the record, the IME provided his opinion that: it was at least as likely as not that the Veteran's Merkel cell carcinoma was developed prior to September 2000 at a microscopic level; that the headaches in service were not a sign or symptom of Merkel cell carcinoma; that sun exposure was a risk factor for Merkel cell carcinoma, as supported by epidemiological studies; that it would be medically or scientifically feasible to extrapolate the onset of the lesion based on its dimensions at the time of the biopsy in January 2003; that typical symptoms of a malignant skin cancer that might have been present within one year of separation from service could include itching, burning, pain, irritation, bleeding, discoloration, flaking, scar formation, a raised surface, or ulceration; and that the published rates of delay to diagnosis of Merkel cell carcinoma range from one to 54 months, with a median of three.  The IME concluded by stating that if "physicians can delay a diagnosis by over 50 months, then it is more likely than not that this malignancy emerged more than 23 months earlier and was simply not brought to attention in a timely manner as the symptoms were more likely than not vague."

Legal Criteria for Service Connection for the Cause of Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.

A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic disorders, including malignant tumor, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case. 38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed. See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis 

The dispositive question presented is whether service connection is warranted for Merkel cell carcinoma as a chronic disease.  No other theories of entitlement will be addressed as the Board's determination on this question is favorable to the appellant.


A malignant tumor was identified in August 2002, nearly three years after service, which is beyond the one-year presumptive period following separation from service in 1999. 

Nevertheless, the Veteran's oncologists, including a specialist in skin cancers, stated that the cancer likely began a few years before the cancer was identified in August 2002.  Specifically, a private oncologist stated that based on the pathology and progress of the disease, cancer had been present and possibly in a metastatic form, well before February 2003.  A cancer specialist stated that Merkel cell carcinoma had been present for at least two years before its presentation in August 2002.  Another physician stated that he supported the Appellant's position that the cancer probably originated while the Veteran was still on active duty.  Finally, the IME in July 2014 stated that it is more likely than not that this malignancy emerged more than 23 months earlier [than August 2002] and was simply not brought to attention in a timely manner as the symptoms were more likely than not vague.

The appellant has provided a written statement that she and the Veteran first noticed bleeding from what they took to be a bump, pimple, or cyst on the Veteran's scalp in the spot where the tumor was later diagnosed in approximately June/July 2000, which is within the first postservice year.  

The Appellant (and the Veteran) as a lay person, is competent to identify symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The IME noted that identifiable symptoms of skin cancer would include bleeding and a raised surface.  




During the pendency of the appeal, the criteria for rating scars were amended for claims filed on or after October 23, 2008.  73 Fed. Reg. 54,708 (66,543 (Sep. 23, 2008) (scars).  In this case, administrative determination clearly specified the effective date of the revised regulations.  As the appellant's claim was received in February 2007, the old criteria apply. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7818, a compensable malignant rumor is rated either on disfigurement of the head or impairment of function.  Under the old Diagnostic Code 7800, scars of the head, face, or neck, or other disfigurement of the head, face, or neck, are evaluated based on disfigurement.  A scar with one characteristic of disfigurement warrants a 10 percent rating.  

The 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: (1) A scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The appellant has provided credible evidence that the Veteran had an elevated sore that appeared to be a bump, pimple, or cyst in the temporal area of his head during the first postservice year.  As this is consistent with the raised surface identified by the IME as a likely early sign of the tumor, the Board finds that a characteristic of disfigurement was present that would warrant a compensable rating during the first postservice year.



The Board finds that service connection for Merkel cell carcinoma is warranted as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, and that it follows that service connection for the cause of the Veteran's death is also warranted under 38 U.S.C.A. §§ 1112, 1137.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


